Order of disposition, Family Court, Bronx County (Harold J. Lynch, J.), entered on or about February 9, 2004, which adjudicated appellant a juvenile delinquent, upon a fact-finding determination that he committed acts which, if committed by an adult, would constitute the crimes of robbery in the second degree and attempted assault in the third degree, and placed him on probation for 18 months, unanimously affirmed, without costs.
The court’s finding was based on legally sufficient evidence and was not against the weight of the evidence (see People v Bleakley, 69 NY2d 490 [1987]). There is no basis upon which to *196disturb the court’s determinations concerning identification and credibility. Concur—Mazzarelli, J.P., Andrias, Friedman, Sweeny and Catterson, JJ.